DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/12/2022 have been entered and fully considered.  Claims 1-6 and 10-11 are pending.  Claims 7-9 are cancelled.  Claim 1 is amended.  Claims 1-6 and 10-11 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the bearing plate bottom portion through-slot is press-fitted with the battery top portion through-slot to form the lateral gas discharging passage, and wherein the bearing plate bottom portion through-slot is press-fitted with the battery top portion through-slot to form the lateral gas discharging passage” in the final paragraph.  This contains the same limitation repeated.  One of the recitations should be deleted.  Appropriate correction is required.  Claims 2-6 and 10-11 depend from claim 1 and are objected to for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,322,794 in view of US 2012/0270082 A1 (“Kim ‘082”).
Patented claim 1 does not explicitly recite “the first end plate and the second end plate are inserted into the housing separately from the multiple battery cells.”  However, the claimed limitation does not result in a structural distinction over the patented claim as this is a product-by-process limitation.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Patented claim 1 does not explicitly recite “a middle gas discharging passage” formed by the ventilation guide slot located between the lateral gas discharging passage and the vertical gas discharging passage.  It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, providing a portion of ventilation guide slot in the “middle,” thereby forming a middle gas discharging passage would not affect operation of the device.  Furthermore, one would be motivated to so position the portion of ventilation guide slot because it is in fluid communication with the middle recessed portion (which forms the battery top portion through-slot, which forms the lateral gas discharge passage) and the middle recessed portion is disposed in the “middle.”  This would result in a simpler design and less tortuous gas discharge path.
Patented claim 1 does not explicitly recite the bearing plate is mounted “to fix the sequentially arranged and mounted battery cells in a perpendicular direction of the housing.”  However, this is implicitly present in the patented claim because the bearing plate bottom portion through-slot is press-fitted with the battery top portion through-slot to form the lateral gas discharging passage.  Given the recited arrangement of the components, the press-fitting would necessarily fix the sequentially arranged and mounted battery cells in a perpendicular direction of the housing.  Moreover, this limitation is recited in patented claim 5.
Patented claim 1 does not explicitly recite “a distal end of the bearing plate bottom portion through-slot is provided with a blocking plate” but does recite “one end of the lateral gas discharging passage is provided with an outlet, and another end of the lateral gas discharging passage is blocked.”  The claimed limitation would have been obvious in view of Kim ‘082.  Kim ‘082 discloses a battery module comprising a top plate 150 having a first end 150a that is blocked and a second end 150b having an opening 153 through which through which a gas exhaustion path is extended to the outside (Figs. 2-3; [0043]-[0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a blocking plate in a distal end of the bearing plate bottom portion through-slot in furtherance of blocking the lateral gas discharging passage and because Kim ‘082 shows this configuration is known in the prior art for the same purpose, can be implemented in the patented claim by the method known in Kim ‘082, and would predictably block passage of exhaust gas.  Moreover, this feature is recited in patented claim 8.
Regarding claim 11, the patented claims do not explicitly recite “the first end plate and the second end plate are inserted into the housing after the multiple battery cells are mounted in the housing.”  However, the claimed limitation does not result in a structural distinction over the patented claim as this is a product-by-process limitation.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 Claims 2-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,322,794 in view of US 2012/0270082 A1 (“Kim ‘082”) and US 2016/0093849 A1 (“DeKeuster”).
Regarding claim 2, the patented claims do not recite “the first end plate and the second end plate are made of plastic materials to absorb expansion deformations of the multiple battery cells while expanding and deforming.”  However, DeKeuster discloses a battery module wherein retaining walls 100 may be constructed of any suitable material, for example a plastic or glass-filled polypropylene.  The glass-filled polypropylene may be desirable to provide a force-absorbing feature should the battery cells 90 rupture and vent ([(0059]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second end plates of plastic materials because DeKeuster teaches glass-filled polypropylene can provide a force-absorbing feature should the battery cells rupture and vent.
Regarding claims 3-5, the patented claims do not recite the features recited in the instant claims.  However, DeKeuster discloses in Fig. 6, front faces of the retaining walls 100 are in contact with two battery cells at two end sides of the sequentially arranged multiple battery cells respectively.  Therefore, the retaining walls are inherently capable to fixing the sequentially arranged multiple battery cells in a horizontal direction (shown as the Z axis 40 in Fig. 6).  DeKeuster further discloses a circuit board 150 having a control circuit is provided on a reverse face of the first retaining wall 120 (Fig. 8; [0063]-[0064], [0068], [0077]) and a relay 132 is provided on a reverse face of the second retaining wall 124 (Fig. 7; [0062], [0064)).  As shown in Fig. 7, the relay 132 comprises a plug; and as shown in Fig. 8, the circuit board 150 comprises a plug.  As shown in Figs. 7-8, the relay plug is pluggable onto the circuit board plug.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed features because DeKeuster discloses the configuration provides a structural mount for the circuit board and thermally and electrically isolate the battery cells from the circuit board and vice versa, which may reduce noise ([0053]), and to control operation of the battery pack ([0040]-[0041], [0063]).
Regarding claim 10, the patented claims do not recite “the first end plate and the second end plate are components separate from the housing.”  However, DeKeuster discloses first and second retaining walls 120, 124 are provided separate to the housing to facilitate use of an external clamping mechanism that is removed from the battery module after the cell stack is compressed and inserted into the housing ([0057]).  This reduces weight and bulk of the battery modules, because no actuating clamping mechanisms are incorporated into (e.g., attached to, integrated into, disposed within) the battery module ([0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second end plates separate from the housing to facilitate an external clamping mechanism to reduce the weight and bulk of the battery pack.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,322,794 in view of US 2012/0270082 A1 (“Kim ‘082”), US 2016/0093849 A1 (“DeKeuster”), and US 2017/0062783 A1 (“Kim ‘783”).
Regarding claim 6, the patented claims do not recite “the first end plate and the second end plate are inserted into the housing after the multiple battery cells are mounted in the housing.”  However, Kim ‘783 discloses a rechargeable battery pack (Abstract) and teaches the main body 210 of the end plate 201 is provided with reinforcing rips 218 (Figs 5, 8; [0110]-[0112]).  The reinforcing ribs 218 reinforce the main body of the end plate and provide the main body with a uniform strength in the height direction ([0110]-[0112]).  As shown in Fig. 8, the reinforcing ribs 218 result in corresponding ribs on the inner face of the end plate (i.e. the front faces).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple reinforcing ribs as claimed to provide the end plates with uniform strength in the height direction.

Claims 1-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-21 of U.S. Patent No. 11,177,525.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 does not explicitly recite “the first end plate and the second end plate are inserted into the housing separately from the multiple battery cells.”  However, the claimed limitation does not result in a structural distinction over the patented claim as this is a product-by-process limitation.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Patented claim 1 does not explicitly recite “a middle gas discharging passage” formed by the ventilation guide slot located between the lateral gas discharging passage and the vertical gas discharging passage.  It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, providing a portion of ventilation guide slot in the “middle,” thereby forming a middle gas discharging passage would not affect operation of the device.  Furthermore, one would be motivated to so position the portion of ventilation guide slot because it is in fluid communication with the middle recessed portion (which forms the battery top portion through-slot, which forms the lateral gas discharge passage) and the middle recessed portion is disposed in the “middle.”  This would result in a simpler design and less tortuous gas discharge path.
Patented claim 1 does not explicitly recite the bearing plate is mounted “to fix the sequentially arranged and mounted battery cells in a perpendicular direction of the housing.”  However, this is implicitly present in the patented claim because the bearing plate bottom portion through-slot is press-fitted with the battery top portion through-slot to form the lateral gas discharging passage.  Given the recited arrangement of the components, the press-fitting would necessarily fix the sequentially arranged and mounted battery cells in a perpendicular direction of the housing.
The limitations of instant claim 2 are recited in patented claim 17, the limitations of instant claim 3 are recited in patented claim 18, the limitations of instant claim 4 are recite in patented claim 19, the limitations of instant claim 5 are recite in patented claim 20, and the limitations of instant claim 6 are recited in patented claim 21.
Regarding claim 11, the patented claims do not explicitly recite “the first end plate and the second end plate are inserted into the housing after the multiple battery cells are mounted in the housing.”  However, the claimed limitation does not result in a structural distinction over the patented claim as this is a product-by-process limitation.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,177,525 in view of US 2016/0093849 A1 (“DeKeuster”).
Regarding claim 10, the patented claims do not recite “the first end plate and the second end plate are components separate from the housing.”  However, DeKeuster discloses first and second retaining walls 120, 124 are provided separate to the housing to facilitate use of an external clamping mechanism that is removed from the battery module after the cell stack is compressed and inserted into the housing ([0057]).  This reduces weight and bulk of the battery modules, because no actuating clamping mechanisms are incorporated into (e.g., attached to, integrated into, disposed within) the battery module ([0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second end plates separate from the housing to facilitate an external clamping mechanism to reduce the weight and bulk of the battery pack.

Response to Arguments
Applicant’s arguments, see pp. 5-11, filed 01/12/2022, with respect to the rejection of claim 1 under 35 USC 103 and in particular the discussion of the ventilation guide slot and Osumi have been fully considered and are persuasive.  The rejection of claims 1-6 and 10-11 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0033343 A1 (“Miyawaki”) discloses an energy storage apparatus 1 comprising a plurality of energy storage devices 100 accommodated within an outer case 10.  Each energy storage device comprises a discharge valve 170.  Gas discharged from the discharge valves 170 flows along a top surface of the energy storage devices, to flow passage 21a formed between partition plate 40a and the side wall 14, and out openings 51 formed at the bottom of the outer case 10 (Fig. 4).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727